In the Court of Criminal
           Appeals of Texas
                          ══════════
                         No. WR-92,376-02
                          ══════════

                  EX PARTE OSCEAS CANTU,
                             Applicant
   ═══════════════════════════════════════
    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
   CAUSE NO. 2015-DCR-00691-C IN THE 197th DISTRICT
                       COURT
              FROM CAMERON COUNTY
   ═══════════════════════════════════════

       YEARY, J., filed a concurring opinion, in which SLAUGHTER, J.,
joined.

      Applicant was convicted in 2015 of Continuous Sexual Abuse of a
Child and sentenced to 75 years’ imprisonment. The Thirteenth Court
of Appeals affirmed his conviction. Cantu v. State, No. 13-16-00002-CR
(Tex. App.—Corpus Christi-Edinburgh July 13, 2017) (not designated
                                                                    Cantu – 2




for publication).
       In May of 2022, Applicant filed an application for writ of habeas
corpus in the county of conviction. TEX. CODE CRIM. PROC. art. 11.07. In
his application, he alleges ineffective assistance of trial counsel, new
scientific evidence, and false testimony.
       Today, the Court remands this application to the trial court to
further develop the record. I join the Court’s remand order. But I write
separately to address my thoughts concerning the doctrine of laches and
its possible application to this case. See Ex parte Smith, 444 S.W.3d 661
(Tex. Crim. App. 2014) (holding a trial court has the authority to sua
sponte consider the doctrine of laches); Ex parte Bazille, ___ S.W.3d ___,
No. WR-89,851-02, 2022 WL 108348 (Tex. Crim. App. Jan. 12, 2022)
(Yeary, J., concurring).
       The doctrine of laches ought to be considered in a case like this
one. Applicant’s trial occurred in 2015, but this writ application was not
filed until almost 7 years later. 1 The record is also silent regarding
circumstances that may excuse Applicant’s delay. At least some
explanation for the long delay in filing should be provided.
       Consistent with this Court’s precedent, the trial court “may sua
sponte consider and determine whether laches should bar relief.” Smith,
444 S.W.3d at 667. If the trial court does so, it must give Applicant the
opportunity to explain the reasons for the delay and give the State’s


       1 “Our revised approach will permit courts to more broadly consider the
diminished memories of trial participants and the diminished availability of
the State’s evidence, both of which may often be said to occur beyond five years
after a conviction becomes final.” Ex parte Perez, 398 S.W.3d 206, 216 (Tex.
Crim. App. 2013) (citing Ex parte Steptoe, 132 S.W.3d 434, 437–39 (Tex. Crim.
App. 2004) (Cochran, J., dissenting)).
                                                               Cantu – 3




prosecutors and/or former counsel for Applicant an opportunity to state
whether Applicant’s delay has caused any prejudice to their ability to
defend against Applicant’s claims. Id. at 670. And ultimately, the trial
court may include findings of fact and conclusions of law concerning the
doctrine of laches in its response to this Court’s remand order.
      With these additional thoughts, I join the Court’s order.



FILED:                                  August 24, 2022
DO NOT PUBLISH